Mollison, Judge:
The appeals for reappraisement enumerated in the attached schedule “A” were submitted for decision upon the following stipulation of counsel for the parties:
IT IS STIPULATED AND AGREED by and between counsel for the respective parties hereto that cost of production as defined in Section 402 (f) of the Tariff Act of 1930 is the proper basis of appraisement for the merchandise embraced in the entries covered by the Appeals to Reappraisement noted above.
That such cost of production are the prices set forth in the column marked “B” in green ink and initialed JFM (Examiner’s initials) by Examiner John F. Mitchell (Examiner’s name) on the page attached to each invoice on which the statement of appraisement appears, less 19.50 per centum, less one per centum, packed.
That at the time when said merchandise was exported to the United States such or similar merchandise was not being freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation; nor was it being freely offered for sale to all purchasers in the principal markets of the country of exportation for exportation to the United States; nor was it being freely offered for sale in the principal markets of the United States to United States purchasers.
On the agreed facts, I find that cost of production, as defined in section 402 (f) of tbe Tariff Act of 1930, is the proper basis for the *570determination of the value of the merchandise involved, and that such cost of production in each case is the price set forth in the column marked “B” in green ink and initialed JFM by Examiner John F. Mitchell on the page attached to each invoice on which the statement of appraisement appears, less 19.50 per centum, less 1 per centum, packed.
Judgment will issue accordingly.